                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 17-cv-60426-UU

ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.,

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

  Defendants.
____________________________________/


      DEFENDANTS’ MOTION IN LIMINE NO. 4 TO PRECLUDE PLAINTIFFS FROM
      OFFERING EVIDENCE OF DAMAGES ALLEGEDLY INCURRED BY ENTITIES
       OTHER THAN PLAINTIFFS XBT HOLDING S.A. AND WEBZILLA, INC. AND
                   INCORPORATED MEMORANDUM OF LAW
          Defendants move for an order precluding Plaintiffs from introducing any evidence of
damages claiming damages attributable to any party other than the named Plaintiffs in this
matter: Aleksej Gubarev, XBT Holding S.A., and Webzilla, Inc.
                                   PRELIMINARY STATEMENT
          For their own strategic reasons, Plaintiffs elected to bring this lawsuit on behalf of the
corporate entities XBT Holding S.A. and Webzilla, Inc., in addition to Aleksej Gubarev
personally. However, their evidence of alleged damages consists entirely of alleged damages to
other corporate entities within the XBT “family,” who are non-parties. It is well-established that
corporate entities may not recover damages alleged to have been incurred by their subsidiaries
and/or affiliates. Because damages attributable to non-party corporate family entities are
categorically impermissible, Plaintiffs should be precluded from offering evidence of any such
damages at trial.
                                    FACTUAL BACKGROUND
A.        XBT Corporate Structure
          XBT is a holding company and, as such, it does not conduct any business itself. Ex. 1
(Mishra Dep.) at 31:4-8; Ex. 2 (XBT S.A. Nonconsolidated 2016 statement). Rather, XBT is the
parent company of another holding company, called XBT Holding Ltd., and a couple of minor
subsidiaries. Id. at 17 (showing that XBT S.A. has a 100% investment in XBT Holding Ltd.). In
turn, XBT Holding Ltd. owns more than 20 subsidiaries, which actually conduct business. Ex. 1
(Mishra Dep.) at 30:15-31:12; Ex. 3 (Ex. 4 to Mishra Dep) at 24; Ex. 4 at 23 (listing subsidiaries
owned by XBT Holding Ltd.) (XBT Holding Ltd. 2016 Statement). Thus, the actual companies
within the “XBT Family” that conduct business are two ownership steps removed from Plaintiff
XBT Holding S.A. As testified to by XBT’s CFO, each subsidiary produces a separately audited
annual financial statement, has a separate bank account, pays separate taxes (if any), and
maintains its own corporate form and structure. Ex. 1 (Mishra Dep.) at 28:24-29:24; 113:10-19;
see also Dkt. 260, Exs. 7A, 7B, & 7C (collective 2016 audited financial statements for all XBT
subsidiaries).
B.     Plaintiffs’ Strategic Use of XBT Subsidiaries
       Plaintiffs elected to bring this lawsuit specifically on behalf of XBT Holding S.A. and
Webzilla, Inc. Throughout this case, they have pointed to Webzilla, Inc.’s relationship to Florida
as their grounds for claiming both personal jurisdiction and the benefits of Florida law.1
Plaintiffs also brought a lawsuit in the U.K., in which Plaintiffs used the European entities
“Wezbilla B.V.” and “Webzilla Limited” as parties in order to sue Christopher Steele in that
jurisdiction. Ex. 5 (U.K. Compl.). While Plaintiffs claimed they would apportion damages
between BuzzFeed and Steele, they have not done so. Ex. 6 (Anderson Dep.) at 65:23-66:24.
Moreover, as set forth below, Plaintiffs have produced no evidence of or theory of damages
relating specifically to Webzilla, Inc.


1
  See, e.g., Dkt. 21 at 1-2 (“Buzzfeed published a defamatory article … concerning the Plaintiffs,
including Webzilla, Inc., a Florida Corporation (“Webzilla’)”); id. at 4 (“Webzilla is
incorporated as a domestic for-profit corporation in Florida and has been continuously registered
as such with Florida’s Division of Corporations since 2009.”); id. (“the North America Corporate
Contact address listed for Webzilla is in Fort Lauderdale, Florida”); id. (“Webzilla’s Financial
Director, Constantin Luchian, has been a full-time resident of Florida since 2009 and he has
performed all of his duties for Webzilla – including processing of payments to Webzilla;
oversight of Webzilla’s billing; and overseeing Webzilla’s accounting – from Florida.”); id.
(“Webzilla has always maintained a physical presence in Florida.”); id. at 5 (“Webzilla files
Florida tax returns in Florida and, since 2009, Webzilla has maintained a bank account in Florida
with Bank of America.”); Dkt. 83 at 3-5 (repeating the identical statements about Webzilla’s
relationship to Florida for purposes of seeking application of Florida’s reporter’s privilege); id. at
9 (“this Court has also already found that Plaintiff has suffered injury in Florida”); Dkt. 115 at 6
n.7 (arguing that the Florida fair report privilege should apply because “Webzilla is,
indisputably, a Florida corporation that has long maintained a presence in Florida.”).


                                                  2
C.      Plaintiffs’ Evidence of Damages
        1.      Jeffrey Anderson
        As is set forth in Defendants’ Daubert motion, Plaintiffs offer Jeffrey Anderson to
provide an expert opinion on alleged damages. As noted in that motion, Anderson’s calculation
of alleged “lost business value” (“LBV”) reflected a calculation of the consolidated LBV of all
25 XBT corporate family entities. Anderson did not provide any estimated LBV for any
particular subsidiary, including Webzilla, Inc. Dkt. 260 at 12-13.
        2.      Responses To Interrogatories
        Other than Anderson’s report, each Plaintiff separately responded to interrogatories
seeking information about that Plaintiff’s alleged damages. However, the damages claimed by
Plaintiff XBT were likewise damages allegedly incurred by its indirect subsidiaries. It claimed
that the consolidated revenues of the entire “XBT Family” were lower during the each of the first
seven months of 2017 than they were in December 2017, for a total of $8.3 million during that
time period. Ex. 7 (XBT 3rd Suppl. Resp.) at 2-3. XBT also stated those damages would be
apportioned between Defendants and Christopher Steele, which never happened. Id.
        Webzilla, Inc. also responded to interrogatories. Generally, its answers simply refer to
XBT’s answers and do not identify any damages for Webzilla, Inc. itself. Ex. 8 (Webzilla Suppl.
Resp.) at 2. In addition, Webzilla, Inc. (like XBT) also pointed to documents produced by
Plaintiffs as evidence of difficulties with obtaining financing. Id. at 1-2. However, as far as
Defendants can discern, those documents all relate to financing contracts for European Webzilla
entities, not Webzilla, Inc. See, e.g., Ex. 9.
        XBT Holding S.A.’s 2016 nonconsolidated financial statement, the most recent that has
been produced, shows that the company had $5.5 million in revenue, consisting entirely of
dividends paid by its subsidiary XBT Holding Inc. Ex. 2 at 7. Strikingly, the company reported
a net loss of $19.3 million for 2016 – the year before the Dossier was published. Id. As for
Webzilla, Inc., its profits actually tripled after the Dossier was published – from $108,000 in
2016 to $320,000 in 2017. Ex. 10 at 7 (Webzilla 2017 Statement).
                                            ARGUMENT
I.      Damages Associated with Subsidiary Entities May Not be Recovered by their
        Corporate Parent
        As a matter of law, XBT may not seek damages incurred by subsidiaries, let alone
subsidiaries that are almost all twice removed from it in the corporate structure. Just as parent


                                                 3
companies may not be sued for the alleged torts of their subsidiaries, absent veil-piercing, it is
well-settled that a parent company may not recover damages incurred by its subsidiaries.
Elandia Int’l, Inc. v. Koy, 2010 WL 2179770, at *6 (S.D. Fla. Feb. 22, 2010) (“[A] corporation
does not have standing to assert claims belonging to a related or closely affiliated corporation
simply because their businesses are intertwined.”), R&R adopted, 2010 WL 2196040 (S.D. Fla.
June 1, 2010); Mobius Risk Grp. LLC v. Global Clean Energy Holdings, Inc., 2011 WL
3568074, at *5 (S.D. Tex. Aug. 15, 2011) (“Courts that have addressed [whether or when a
parent company may recover damages incurred by its subsidiaries] have consistently held that a
parent my not do so.”); Tullet Prebon, PLC v. BCG Partners, Inc., 2010 WL 2545178, at *4
(D.N.J. June 18, 2010) (“Wrongdoing to a subsidiary does not confer standing upon the parent
company, even where the parent is the sole shareholder of the subsidiary.”), aff’d, 427 F. App’x
236 (3d Cir. 2011). Specifically, a parent company may not “create a subsidiary and then ignore
its separate corporate existence whenever it would be advantageous to the parent.” Feinberg v.
Katz, 2002 WL 1751135, at *6 (S.D.N.Y. July 26, 2002) (parent company and its sole
shareholder “cannot bring claims to recover for damages incurred by its subsidiary”) (citation
omitted). That principal is especially relevant here, where Plaintiffs attempt to have their cake
and eat it too. Plaintiffs have relied heavily on distinct entities within their corporate structure to
bring and maintain lawsuits in various fora and assert the application of forum law. Yet now,
they seek to ignore those distinctions entirely for purposes of claiming $150 million in
consolidated damages allegedly incurred by a company incorporated in Luxembourg and
operating out of Cyprus. Indeed, it is not clear that Plaintiffs have produced any evidence of
alleged pecuniary damages specifically incurred by either of the actual corporate Plaintiffs in this
case at all. For the present, however, Plaintiffs XBT Holding S.A. and Webzilla, Inc. should be
precluded from attempting to offer any evidence of damages allegedly incurred by other
subsidiaries.
                                            CONCLUSION
       For the reasons set forth herein, Defendants respectfully request that the Court preclude
Plaintiffs from offering evidence of damages related to corporations other than Plaintiffs XBT
Holding S.A. and Webzilla, Inc. themselves.




                                                   4
Dated: October 29, 2018   Respectfully submitted,

                          /s/ Katherine M. Bolger
                          Katherine M. Bolger
                          Nathan Siegel
                          Adam Lazier
                          Alison Schary
                          Davis Wright Tremaine LLP
                          1251 Avenue of the Americas, 21st Floor
                          New York, New York 10020
                          katebolger@dwt.com
                          nathansiegel@dwt.com
                          adamlazier@dwt.com
                          alisonschary@dwt.com

                          /s/ Roy Black
                          Roy Black
                          Jared Lopez
                          Black, Srebnick, Kornspan & Stumpf, P.A.
                          201 So. Biscayne Boulevard
                          Miami, Florida 33131
                          rblack@royblack.com
                          jlopez@royblack.com

                          Attorneys for Defendants




                                  5
                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing, together with its exhibits,
will be served electronically by email on all counsel or parties of record on the service list below
this 29th day of October, 2018.



                                              By: /s/ Adam Lazier
                                                      Adam Lazier




                                         SERVICE LIST

       Matthew Shayefar
       Valentin D. Gurvits
       BOSTON LAW GROUP, PC
       825 Beacon Street, Suite 20
       Newton Centre, Massachusetts 02459
       Telephone: 617-928-1806
       Facsimile: 617-928-1802
       matt@bostonlawgroup.com
       vgurvits@bostonlawgroup.com

       Evan Fray-Witzer
       CIAMPA FRAY-WITZER, LLP
       20 Park Plaza, Suite 505
       Boston, Massachusetts 02116
       Telephone: 617-426-000
       Facsimile: 617-423-4855
       Evan@CFWLegal.com

       Brady J. Cobb
       Dylan Fulop
       COBB EDDY, PLLC
       642 Northeast Third Avenue
       Fort Lauderdale, Florida 33304
       Telephone: 954-527-4111
       Facsimile: 954-900-5507
       bcobb@cobbeddy.com
       dfulop@cobbeddy.com




                                                 6
